     Case 2:20-cv-00436-DSF-RAO Document 1 Filed 01/15/20 Page 1 of 7 Page ID #:1



1
     Todd M. Friedman, Esq. (SBN: 216752)
2    Adrian R. Bacon, Esq. (SBN: 280332)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
     21550 Oxnard St., Suite 780
4    Woodland Hills, CA 91367
5
     Telephone: (323) 306-4234
     Facsimile: (866) 633-0228
6    tfriedman@toddflaw.com
7    abacon@toddflaw.com
8
     Attorneys for Plaintiff
9

10
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
11

12
     JONATHAN HELLER                          Case No.:
13                 Plaintiff,                 COMPLAINT FOR DAMAGES
14                         v.                 1. TELEPHONE CONSUMER
                                              PROTECTION ACT
15   CREDIT ONE FINANCIAL,
16                Defendant.                  JURY TRIAL DEMANDED
17

18
           1.     JONATHAN HELLER (“Plaintiff”) brings this Complaint for
19
     damages, injunctive relief, and any other available legal or equitable remedies,
20
     resulting from the illegal actions of CREDIT ONE FINANCIAL. (“Defendant”),
21
     in negligently and/or willfully contacting Plaintiff on Plaintiff’s cellular
22
     telephone, in violation of the Telephone Consumer Protection Act, 47 U.S.C. §
23
     227 et seq., (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges as
24
     follows upon personal knowledge as to herself and her own acts and experiences,
25
     and, as to all other matters, upon information and belief, including investigation
26
     conducted by his attorneys.
27
           2.     The TCPA was designed to prevent calls and/or text messages like
28
     the ones described herein, and to protect the privacy of citizens like Plaintiff.


                                        COMPLAINT - 1
     Case 2:20-cv-00436-DSF-RAO Document 1 Filed 01/15/20 Page 2 of 7 Page ID #:2



1
     “Voluminous consumer complaints about abuses of telephone technology – for
2
     example, computerized calls dispatched to private homes – prompted Congress to
3
     pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
4
           3.     In enacting the TCPA, Congress intended to give consumers a choice
5
     as to how corporate similar entities may contact them, and made specific findings
6
     that “[t]echnologies that might allow consumers to avoid receiving such calls are
7
     not universally available, are costly, are unlikely to be enforced, or place an
8
     inordinate burden on the consumer.        TCPA, Pub.L. No. 102–243, § 11. In
9
     support of this, Congress found that:
10

11                [b]anning such automated or prerecorded telephone
                  calls to the home, except when the receiving party
12
                  consents to receiving the call or when such calls are
13                necessary in an emergency situation affecting the health
14
                  and safety of the consumer, is the only effective means
                  of protecting telephone consumers from this nuisance
15                and privacy invasion.
16
                  Id. at § 12.
17

18         4.     Congress also specifically found that “the evidence presented to the
19   Congress indicates that automated or prerecorded calls are a nuisance and an
20   invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
21   Mims, 132 S. Ct. at 744.
22

23                               JURISDICTION AND VENUE
24         5.     This Court has federal question jurisdiction over Plaintiff’s TCPA
25   claim because this cause of action arises out of violations of federal law. 47
26   U.S.C. §227(b); Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).
27

28




                                        COMPLAINT - 2
     Case 2:20-cv-00436-DSF-RAO Document 1 Filed 01/15/20 Page 3 of 7 Page ID #:3



1
             6.    Venue is proper in the United States District Court for the Central
2
     District of California pursuant to 18 U.S.C. § 1391(b) and 1441(a) because
3
     Plaintiff resides within the County of Ventura, State of California.
4
                                          PARTIES
5
             7.    Plaintiff is, and at all times mentioned herein was, a natural person
6
     and resident of the State of California. Plaintiff is, and at all times mentioned
7
     herein was, a “person” as defined by 47 U.S.C. § 153 (10).
8
             8.    Plaintiff is informed and believes, and thereon alleges, that
9
     Defendant is, and at all times mentioned herein was, a consumer credit provider
10

11
     residing and incorporated in the state of Nevada. Defendant, is and at all times

12
     mentioned herein was a “person,” as defined by 47 U.S.C. § 153 (10). Plaintiff

13   alleges that at all times relevant herein Defendant conducted business in the State
14   of California and in the County of Ventura, and within this judicial district.
15                             FACTUAL ALLEGATIONS
16           9.    Beginning in or around September of 2018, Defendant contacted
17   Plaintiff on his cellular telephone number ending in -6271, in an effort to collect
18   an alleged debt owed from Plaintiff.
19           10.   Defendant called Plaintiff from telephone numbers confirmed to
20   belong to Defendant
21
             11.   In its efforts to collect the alleged debt owed from Plaintiff,
22
     Defendant used an “automatic telephone dialing system,” as defined by 47 U.S.C.
23
     § 227(a)(1) to place its daily calls to Plaintiff seeking to collect an alleged debt
24
     owed.
25
             12.   This ATDS has the capacity to store or produce telephone numbers
26
     to be dialed, using a random or sequential number generator.
27

28




                                         COMPLAINT - 3
     Case 2:20-cv-00436-DSF-RAO Document 1 Filed 01/15/20 Page 4 of 7 Page ID #:4



1
           13.      The telephone number that Defendant, or its agents, called was
2
     assigned to a cellular telephone service for which Plaintiff incurs a charge for
3
     incoming calls pursuant to 47 U.S.C. § 227 (b)(1).
4
           14.      These calls constituted calls that were not for emergency purposes as
5
     defined by 47 U.S.C. § 227 (b)(1)(A)(i).
6
           15.      During all relevant times, Defendant did not possess Plaintiff’s
7
     “prior express consent” to receive calls using an automatic telephone dialing
8
     system or an artificial or prerecorded voice on his cellular telephone pursuant to
9
     47 U.S.C. § 227(b)(1)(A). Furthermore, Plaintiff orally revoked any and all
10

11
     consent to be contacted using an automated telephone dialing system, to the

12
     extent any ever existed.

13
           16.      These telephone calls by Defendant, or its agents, violated 47 U.S.C.
14   § 227(b)(1).
15         17.      Defendant has violated the TCPA in multiple ways, including but not
16   limited to:
17               a. Restricted use of Automated Telephone equipment to
18
                    make any call (other than a call made for emergency
                    purposes or made with the prior express consent of the
19                  called party) using any automatic telephone dialing
20                  system or an artificial or pre-recorded voice to any
                    telephone number assigned to a paging service, cellular
21
                    telephone service, specialized mobile radio service, or
22                  other radio common carrier service, or any service for
                    which the called party is charged for the call (47 USC
23
                    §227(b)(A)(iii)).
24

25
           18.      As a result of the above violations of the TCPA, Plaintiff suffered
26
     and continues to suffer injury to Plaintiff’s feelings, personal humiliation,
27

28
     embarrassment, mental anguish and emotional distress, and Defendant is liable to



                                          COMPLAINT - 4
     Case 2:20-cv-00436-DSF-RAO Document 1 Filed 01/15/20 Page 5 of 7 Page ID #:5



1
     Plaintiff for Plaintiff’s actual damages, statutory damages, and costs and
2
     attorney’s fees.
3

4                        FIRST CAUSE OF ACTION
            NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
5                           PROTECTION ACT
6
                           47 U.S.C. § 227 ET SEQ.

7           19.   Plaintiff incorporates by reference all of the above paragraphs of this
8    Complaint as though fully stated herein.
9           20.   The foregoing acts and omissions of Defendant constitute numerous
10   and multiple negligent violations of the TCPA, including but not limited to each
11
     and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
12
            21.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
13
     seq, Plaintiff is entitled to an award of $500.00 in statutory damages, for each and
14
     every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
15
            22.   Plaintiff is also entitled to and seeks injunctive relief prohibiting
16
     such conduct in the future.
17
                        SECOND CAUSE OF ACTION
18                KNOWING AND/OR WILLFUL VIOLATIONS OF THE
19
                    TELEPHONE CONSUMER PROTECTION ACT
                             47 U.S.C. § 227 ET SEQ.
20
            23.   Plaintiff incorporates by reference all of the above paragraphs of this
21
     Complaint as though fully stated herein.
22

23
            24.   The foregoing acts and omissions of Defendant constitute numerous

24
     and multiple knowing and/or willful violations of the TCPA, including but not
25   limited to each and every one of the above-cited provisions of 47 U.S.C. § 227 et
26   seq.
27

28




                                         COMPLAINT - 5
     Case 2:20-cv-00436-DSF-RAO Document 1 Filed 01/15/20 Page 6 of 7 Page ID #:6



1
           25.    As a result of Defendant’s knowing and/or willful violations of 47
2
     U.S.C. § 227 et seq, Plaintiff is entitled to an award of $1,500.00 in statutory
3
     damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).
4
           26.    Plaintiff is also entitled to and seeks injunctive relief prohibiting
5
     such conduct in the future.
6
                                   PRAYER FOR RELIEF
7
           Wherefore, Plaintiff respectfully requests the Court grant Plaintiff the
8
     following relief against Defendant:
9
       FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATIONS OF THE
10
                       TCPA, 47 U.S.C. § 227 ET SEQ.
11
           27.    As a result of Defendant’s negligent violations of 47 U.S.C. §
12
     227(b)(1), Plaintiff seeks $500.00 in statutory damages, for each and every
13
     violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
14
           28.    Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting
15

16
     such conduct in the future.

17
           29.    Any other relief the Court may deem just and proper.

18

19
           SECOND CAUSE OF ACTION FOR KNOWING AND/OR WILLFUL
20              VIOLATIONS OF THE TCPA, 47 U.S.C. § 227 ET SEQ.
21
           30.    As a result of Defendant’s knowing and/or willful violations of 47
22
     U.S.C. § 227(b)(1), Plaintiff seeks $1,500.00 in statutory damages, for each and
23
     every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).
24
           31.    Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting
25
     such conduct in the future.
26
           32.    Any other relief the Court may deem just and proper.
27
     ///
28
     ///


                                           COMPLAINT - 6
     Case 2:20-cv-00436-DSF-RAO Document 1 Filed 01/15/20 Page 7 of 7 Page ID #:7



1
                                      TRIAL BY JURY
2
           33.    Pursuant to the seventh amendment to the Constitution of the United
3
     States of America, Plaintiff is entitled to, and demands, a trial by jury.
4

5                 Respectfully submitted this 14th day of January, 2020.
6
                         LAW OFFICES OF TODD M. FRIEDMAN, P.C.
7

8
                                       By: /s/ Todd M. Friedman
9                                          Todd M. Friedman
10                                         Law Offices of Todd M. Friedman
                                           Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                          COMPLAINT - 7
